Citation Nr: 1731601	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-35 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from January 1958 to May 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran submitted a notice of disagreement in March 2012.  A statement of the case (SOC) was issued in October 2013.  The Veteran perfected a timely substantive appeal in December 2013.  

The Board notes that the December 2013 appeal submitted by the Veteran addressed four issues: entitlement to an increased rating for posttraumatic stress disorder (PTSD), service connection for prostate cancer and erectile dysfunction, and a total disability rating due to individual unemployability (TDIU).  Following a hearing before a Decision Review Officer, a May 2014 rating decision increased the Veteran's PTSD evaluation to 70 percent effective September 30, 2010, and 100 percent effective May 5, 2014; TDIU was granted for the period of September 30, 2010 through May 4, 2014.  The Veteran submitted a May 2014 statement in which he expressed his satisfaction with these decisions and stated his desire to proceed with the appeal on the issues of service connection only.  

Thereafter, the RO issued a May 2014 supplemental SOC continuing the denials of entitlement to service connection for prostate cancer and erectile dysfunction.  The Veteran submitted a second VA Form 9 in June 2014, appealing these issues.  A December 2014 VA Form 8 certified the two service connection claims to the Board.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to the PTSD and TDIU claims have been met.  See 38 C.F.R. § 20.204.  Thus, the Board will address only the claims of entitlement to service connection for prostate cancer and erectile dysfunction.

In the Veteran's December 2013 and June 2014 substantive appeals (VA Form 9), he requested a Board hearing before a Veterans Law Judge.  However, in a November 2016 communication, he withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2009 rating decision denied service connection for prostate cancer based upon a finding that service connection based on exposure to herbicides was not warranted.

2.  The Veteran's naval service included a tour aboard the U.S.S. Taluga from June 1961 to May 1962.

3.  The Veteran did not set foot in Vietnam or transport its inland waterways.

4.  The Veteran's prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident in service, including herbicide exposure, and did not manifest within one year of his discharge from service.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied service connection for prostate cancer is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).
2.  The criteria for service connection for prostate cancer, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 101, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met by way of February and November 2010 letters to the Veteran, sent prior to the issuance of the rating decision on appeal.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claim consists of the service treatment records, post-service private and VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding relevant records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.  In so finding, the Board acknowledges that the record reflects that the Veteran was in receipt of Social Security Administration disability benefits beginning in 1992; however, these benefits stemmed from a post-service work injury when his hips and pelvis were crushed by heavy machinery.  Moreover, the Board finds that there is sufficient evidence of record to evaluate the claim for service connection for prostate cancer, first diagnosed in 1996.  Therefore, the Board will not delay disposition of the case to obtain such records in conjunction with this claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence 

The claim of entitlement to service connection for prostate cancer was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Here, the Veteran originally filed a claim of entitlement to service connection for prostate cancer in August 2008; a July 2009 rating decision denied the claim. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The July 2009 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that the prostate cancer claim requires a new and material analysis despite the January 2010 statement submitted by the Veteran.  If a claimant states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence, his statement is accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v Nicholson, 421 F.3d 1299, 1304-05 (Fed. Cir. 2005).  Here, the Veteran submitted A January 2010 statement within a year of the July 2009 rating decision.  However, the statement simply expressed the Veteran's desire to file a new claim for service connection for prostate cancer.  Accordingly, the January 2010 statement was accepted as a new claim, rather than relating to the original claim.  38 C.F.R. § 3.156(b); see Roebuck v. Nicholson, 20 Vet. App. 159, 161-62 (1999). 

Relevant evidence of record at the time of the July 2009 rating decision included August and September 2008 statements from the Veteran, a memorandum of a formal finding of lack of information to verify in-country service in Vietnam, the Veteran's DD-214, service treatment records, and an April 1990 letter from the Department of the Navy. Based on this evidence, the RO concluded that the required service in Vietnam was not shown, nor was there evidence of exposure to herbicides in any other period of service.

In September 2010, the Veteran requested that his claim of entitlement to service connection for prostate cancer be reopened.  Relevant additional evidence received since the July 2009 rating decision includes additional lay statements from the Veteran alleging service in the "brown waters" of Vietnam and describing his open air exposure to herbicides due to sleeping in a hammock on deck.  Previously, the Veteran had described service only in the coastal waters of Vietnam and had not provided details on his sleeping arrangements. 

This evidence was not previously on file at the time of the July 2009 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the issue of a nexus to service (i.e. presence in Vietnam and potential exposure to herbicides), which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for prostate cancer, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim.  See Shade, 24 Vet. App. at 110.  Accordingly, the claim of entitlement to service connection for prostate cancer is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


	(CONTINUED ON NEXT PAGE)
III.  Service connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson, 12 Vet. App. at 247.  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Prostate cancer, a malignant tumor, is deemed a chronic disease under 38 C.F.R. § 3.309(a).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders, including prostate cancer.  38 C.F.R. § 3.309(e).  

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  However, service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014).  Service offshore of the Republic of Vietnam is inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  

A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. §3.307(a)(6)(iii); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  Service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as service in the Republic of Vietnam for purposes of presumptive service connection for diseases related to herbicide exposure.  66 Fed. Reg. 23166 (2001); 38 U.S.C. §1116(a)(1)(A); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).  For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in Vietnam pursuant to 38 C.F.R. § 3.307(a), or service in the inland waterways of Vietnam.  VAOPGCPREC 27-97 (1997); Haas, 525 F. 3d at 1168.

What constitutes inland waterways is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The manual maintained that inland waterways included rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  The Manual clearly stated that service aboard a ship that merely anchored in an open deep-water harbor along the Vietnam coast did not constitute inland waterway service to establish presumptive exposure to herbicide agents.  Any such anchorage was considered to be in "blue water" which did not provide for a presumption of herbicide exposure.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

The competence, credibility, and probative weight of evidence, including lay evidence, must be assessed by the Board.  See generally 38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, 6 Vet. App. at 465.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) ("Evidence of a prolonged period without medical complaint can be considered"); Gagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time).

Reasonable doubt exists when there is an approximate balance of positive and negative evidence; it will be favorably resolved.  It involves a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

Service connection for prostate cancer

The Veteran contends that service connection for prostate cancer is warranted due to his exposure to Agent Orange as a result of his service on the USS Taluga, a fleet oiler, between June 1961 and May 1962.

After thorough review of the record, the weight of the evidence is against a finding that the Veteran was exposed to herbicides in service, that his prostate cancer manifested within service or within a year following separation, or that it is otherwise related to service.

Firstly, the presumption of herbicide exposure does not apply because the evidence preponderates against finding that the Veteran was exposed to herbicides in service.

As an initial matter, the Board notes that the Veteran has submitted substantial evidence related to his claim of service during wartime.  Whether a veteran's service includes wartime service is a matter of law.  The term "period of war" is currently defined by statute, and among other periods, it encompasses the Vietnam era.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. 
§ 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975. 38 U.S.C.A. § 101 (29)(B); 38 C.F.R. § 3.2(f).  However, this is not a determinative issue in the analysis of the Veteran's claim, as the presumption for exposure to herbicides covers the period beginning January 9, 1962, and ending May 7, 1975.  See 38 U.S.C.A. § 1116(f).  The Veteran's service on the Taluga falls within this timeframe.

VA General Counsel has determined that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A).  I VAOPGCPREC 27-97.  In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam in order to establish qualifying service in Vietnam.  See Haas, 525 F.3d at 1197.

In this case, the record does not reflect, and the Veteran does not contend, that he was physically present on the landmass of Vietnam.  Thus, the claim turns on whether the Taluga entered the inland waterways of the country.  

The Veteran's personnel records reflect his service on the Taluga from June 1961 until May 1962.  Partial deck logs submitted by the Veteran reflect the tragic loss of a shipmate after the ship was unusually jarred by a large wave in February 1962.  The logs further document refueling activities in line with the duties of an oil tanker.

An April 1990 letter from the Department of the Navy noted the ship's operations in the Vietnam area on the following dates: March 3-5, 1962; March 10-12, 1962; and March 20-26, 1962.  In light of this service, the Veteran was awarded the Vietnam Service Medal and the National Defense Service Medal.

In May 1992, the Veteran submitted a statement in which he described his service aboard the Taluga.  He stated that the Taluga left the Philippine Islands with a full load of fuel and then acted as a cargo transport ship supporting destroyers and destroyer escorts up and down the coast of Vietnam from the South China Sea to the equator.  He described seeing artillery fire on the beaches of Vietnam.

In August 2008, the Veteran submitted a claim for service connection for prostate cancer.  He stated that it was due to exposure to Agent Orange.  In a letter accompanying his claim, he described the Taluga's service in the supply lines in the waters off of the Republic of Vietnam, for which he was awarded a Good Conduct Medal and a Vietnam Service Medal.  He further described his prostate diagnosis in the early 1990's.

In June 2009, VA issued a memorandum containing a formal finding on a lack of information required to verify in-country Vietnam service.  The RO reviewed the Personnel Information Exchange System, local electronic historical information, C&P Service Intranet Home Page, and service treatment records.  All evidence was negative for in-country Vietnam service.  The Veteran did not provide enough detail for Joint Services Records Research Center's (JSRRC) guidelines, thus a request for further research was not forwarded.

In February 2012, the Veteran submitted a letter in which he described the Taluga's activities.  He stated the ship served and tendered the fleet of destroyers and destroyer escorts that patrolled the South China Sea, coast of Vietnam, and inland brown waters.  He noted that these ships were exposed to Agent Orange.  He also noted that he spent many nights sleeping in a hammock in the open air on the ship, which increased his exposure to Agent Orange.  The Veteran wrote that much of his time was spent in the South China Sea off Vietnam with travels to Taiwan, Hong Kong, and Japan.  He further stated that his medals and records clearly documented his in-country service in Vietnam.

In November 2016, the Veteran submitted a statement waiving his requested hearing before the Board.  In this statement, the Veteran stated that the Taluga was located in the official waters of Vietnam, just off shore.  He asserted that based on his service off the shore of Vietnam, he was exposed to Agent Orange, including exposure from the winds blowing the herbicide out to his ship at sea.  He further asserted that the ship served in "brown water" as defined by VA and was close enough to shore that exposure should be conceded.  

In April 2014, the Veteran submitted an additional statement addressing his wartime service.  In this statement, he referenced airborne drift of Agent Orange from the coast, reaching him while sleeping outside in his hammock onboard the Taluga.  

The Board has considered the Veteran's lay statements regarding service in Vietnam, to include the inland waterways.  Initial statements from the Veteran indicated that the Taluga supported the ships transporting the inland waters; there was no claim that the Taluga itself entered the inland waterways.  Only in November 2016 did the Veteran allege that the Taluga entered "brown waters."  While the Veteran is competent to describe his in-service experiences, the Board assigns no probative value to his inconsistent statements in this analysis.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Furthermore, his statements are in conflict with the objective evidence of record.  The current JSRRC list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents is silent for any documentation of the Taluga operating primarily or exclusively on Vietnam's inland waterways, operating temporarily on Vietnam inland waterways, docking to shore or pier in Vietnam, or operating on Vietnam's close coastal waters or extended periods with evidence that crew members went ashore or smaller craft from the ship regularly delivered supplies or troops ashore.

Moreover, the Veteran has not provided specific details such as the dates ashore in Vietnam or the inland waterways traversed by the Taluga in support of his claim.  His general statements indicate that the ship remained offshore, which is in line with her duties as an oil tanker.  While it is undeniable that he received the Vietnam Service Medal, such medals are insufficient to establish service in Vietnam.  See Haas, 525 F.3d at 1196 ("it is undisputed that some service members who received the Vietnam Service Medal were never either in Vietnam or in its territorial waters[.]"); see also U.S. Dept. of Defense Manual of Military Decorations and Awards, §§ C6.6.1.1.5, C7.5.1.6 (Sept. 1996).  Under provisions of M21-1, Part IV, the Veteran's lay statements alone cannot be used to confirm herbicide exposure.  Absent competent and credible evidence that the Veteran set foot in Vietnam or traversed its inland waterways, he is not presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309.  Thus, the criteria for presumptive service connection for prostate cancer due to herbicide exposure are not met.

When a Veteran is not entitled to a regulatory presumption of service connection for a disability, the claim must nevertheless be reviewed to determine whether service connection can be established directly.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is proof of actual direct causation on the record showing that herbicide exposure in service caused a current disorder, then the claim may still be granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

Here, there is no credible evidence of herbicide exposure or prostate cancer during service.  The record reflects that the Veteran's prostate cancer had its onset in the early 1990's, approximately 30 years after his service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a disability, while not dispositive, are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson, 230 F.3d at 1333.  

The Board has reviewed a May 2009 Memorandum for Record, from the Director of the JSRRC, which states that in the course of its research efforts, it reviewed numerous official military documents, ships' histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  Despite those efforts, the JSRRC reported that up to that time, it had found no evidence indicating that a Navy or Coast Guard ship had transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam had used, stored, tested, or transported tactical herbicides.  Moreover, the JSRRC could not document or verify that a shipboard Veteran had been exposed to tactical herbicides bases on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  M21-1MR, Part IV, subpart ii, 2, c, 10.

The Board finds that any suggestion that the Veteran was exposed to Agent Orange by way of airborne drifts or through contact equipment that returned from Vietnam is far too speculative on its face to constitute credible evidence of exposure.  The Veteran's opinion that the night air was heavy with Agent Orange is not competent lay evidence because the record does not indicate that the Veteran has the type of education, training, or expertise necessary to identify chemical substances such as Agent Orange as being present in the air. Therefore, the Board assigns no probative value to these opinions.

The positive nexus evidence of record is based upon the Veteran's lay statements connecting his service to his condition.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 469-70.  However, the Veteran has not shown that he possesses the expertise necessary to opine on the complex matter of identifying herbicide compounds or the etiology of his cancer.  See id. (explaining that "[a]s a general matter, in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration," which includes possessing personal knowledge of the disputed fact and the expertise necessary to testify as to that fact); see also Barr, 21 Vet. App. at 307 ("Lay testimony is competent ... to establish the presence of observable symptomatology.").  Thus, the Veteran's statements regarding a nexus between service and his cancer are afforded no probative value.    

The Board notes that malignant tumors are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, there is no evidence or assertion that the Veteran developed a malignant tumor during service or in the year after his separation from active duty.  Thus, application of the presumption related to chronic diseases is not warranted.  See 38 C.F.R. § 3.309(a).

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service to our nation, including an extension of his enlistment, for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for prostate cancer is reopened.

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.



REMAND

The Veteran contends that service connection for erectile dysfunction is warranted as secondary to his service-connected posttraumatic stress disorder.  In April 2015, the Veteran submitted correspondence, including a copy of an article titled "Erectile dysfunction cases amount troops have doubled since 2004."  The article referenced research indicating that about 80 percent of PTSD patients report sexual functioning problems.  

There is no medical opinion of record addressing the Veteran's theory of entitlement to service connection for erectile dysfunction on a secondary basis.  VA has a duty to address all arguments put forth by a claimant and theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  Thus, remanded is warranted to obtain a medical opinion on the etiology of the Veteran's erectile dysfunction, to include a discussion of whether it was either caused or aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for erectile dysfunction and PTSD that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records or responses received from each contacted entity have been associated with the claims file (to the extent possible), schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the etiology of his erectile dysfunction.  The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following questions:

a. It is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by or results from his service-connected PTSD?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction has permanently progressed at an abnormally high rate due to or as the result of his service-connected PTSD?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for erectile dysfunction, to include on a secondary basis.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran (and his/her representative) the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


